                           UNITED STATES DISTRICT COURT
                           WESTERN DISTRICT OF VIRGINIA
                                  Roanoke Division

            NOTICE TO PARTIES OF RIGHT TO CONSENT TO
         JURISDICTION OF UNITED STATES MAGISTRATE JUDGE

United States of America
      Plaintiff(s)                              DATE: July 15, 2019

vs.                                             CIVIL ACTION NO. 7:19cv354

Southern Coal Corporation, et al.
      Defendant(s)

       In accordance with the provisions of Title 28, U.S.C. Sec. 636(c), and
Fed.R.Civ.P. 73, you are hereby notified that a United States Magistrate Judge of this
district court is available to exercise the court's jurisdiction and to conduct any or all
proceedings in this case including a jury or nonjury trial, and entry of a final judgment.
Exercise of this jurisdiction by a magistrate judge is, however, permitted only if all
parties voluntarily consent.

       You may, without adverse substantive consequences, withhold your consent,
but this will prevent the court's jurisdiction from being exercised by a magistrate judge.
If any party withholds consent, the identity of the parties consenting or withholding
consent will not be communicated to any magistrate judge or to the district judge to
whom the case has been assigned.

       An appeal from a judgment entered by a magistrate judge may be taken directly
to the United States Court of Appeals for the Fourth Circuit in the same manner as an
appeal from any other judgment of a district court.

                                                       JULIA C. DUDLEY, CLERK

                                                       By:    s/A. Beeson
                                                              Deputy Clerk

If you desire to consent to this action please indicate by signing below and returning
the form to the Clerk's Office within l5 days from the date of this Notice.

Signature                         Printed Name                               Date

____________________________ ______________________________                  ___________

Counsel for:

________________________________________________________________________


DO NOT RETURN THIS FORM ELECTRONICALLY. IF RETURNED, PAPER DOCUMENT MUST BE
FILED.




 Case 7:19-cv-00354-GEC Document 32 Filed 07/15/19 Page 1 of 1 Pageid#: 107
